NO. 07-02-0454-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JUNE 22, 2007



______________________________





KAREN SNOW, APPELLANT



V.



RICHARD ROSEN, M.D., SWAT SURGICAL ASSOCIATES

AND DAVID HAYMES, JR., M.D., APPELLEES





_________________________________



FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2000-512,239; HONORABLE BLAIR CHERRY, JR., JUDGE





Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.



ORDER ON MOTION TO REINSTATE AND DISMISS APPEAL

Appellant, Karen Snow, timely appealed the trial court’s order granting the motion for summary judgment of Appellee, David Haymes, Jr., M.D., and granting the motion to dismiss of Appellees, Richard Rosen, M.D. and SWAT Surgical Associates.  After the clerk’s record and reporter’s record were both filed, on April 24, 2003, Snow filed a 
Notice of Bankruptcy
 and the appeal was abated on May 15, 2003, pursuant to Rule 8.2 of the Texas Rules of Appellate Procedure. 

On June 13, 2007, David Haymes, Jr., M.D., filed a 
Notice of Termination of Bankruptcy
 indicating that Snow’s bankruptcy has been discharged.  Attached to the notice is a copy of the United States Bankruptcy Court’s 
Order Approving Trustee Report and Discharging Trustee
 dated May 18, 2007.  Haymes requests that the abatement be lifted.  The next day, Snow filed a 
Motion to Reinstate and Dismiss Appeal
.  Attached to the motion is a copy of a letter from the Bankruptcy Trustee dated March 19, 2007, reflecting that the bankruptcy proceeding would be dismissed.  The appeal is reinstated and the motion to dismiss is granted.  Having dismissed the appeal at Snow’s request, no motion for rehearing will be entertained and our mandate will issue forthwith.



Patrick A. Pirtle

      Justice